Case 2:20-cv-06550-DSF-MAA Document 26 Filed 02/18/21 Page 1 of 18 Page ID #:235



   1
   2
   3
   4
   5
   6
   7
                            UNITED STATES DISTRICT COURT
   8
                          CENTRAL DISTRICT OF CALIFORNIA
   9
  10
  11    SILVIA GALVAN, an individual            Case No. 2:20-cv-06550 DSF (MAAx)
        and as a Personal Representative of     [Assigned to Hon. Judge Dale S. Fischer, Ctrm. 7D]
  12                                            [Assigned to Mag. Maria A. Audero, Ctrm. 690]
        Frank Patrick Mariscal, and FRANK
  13    MARISCAL, an individual,
                                                STIPULATED PROTECTIVE
  14                                            ORDER
                           Plaintiff(s),
  15
              v.
  16
        CITY OF LOS ANGELES; LOS
  17
        ANGELES POLICE
  18    DEPARTMENT; MICHEL
        MOORE, CHIEF OF LOS
  19
        ANGELES POLICE
  20    DEPARTMENT, and DOES 1
        through 100, inclusive,
  21
  22                       Defendant(s).
  23
  24   1.    PURPOSES AND LIMITATIONS
  25         Discovery in this action is likely to involve production of confidential,
  26   proprietary, or private information for which special protection from public
  27   disclosure and from use for any purpose other than prosecuting this litigation may
  28   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to

                                                 1
Case 2:20-cv-06550-DSF-MAA Document 26 Filed 02/18/21 Page 2 of 18 Page ID #:236



   1   enter the following Stipulated Protective Order. The parties acknowledge that this
   2   Stipulated Protective Order does not confer blanket protections on all disclosures or
   3   responses to discovery and that the protection it affords from public disclosure and
   4   use extends only to the limited information or items that are entitled to confidential
   5   treatment under the applicable legal principles. The parties further acknowledge, as
   6   set forth in Section 13.3 below, that this Stipulated Protective Order does not entitle
   7   them to file confidential information under seal; Local Rule 79-5 sets forth the
   8   procedures that must be followed and the standards that will be applied when a
   9   party seeks permission from the Court to file material under seal. Discovery in this
  10   action is likely to involve production of confidential, proprietary, or private
  11   information for which special protection from public disclosure and from use for
  12   any purpose other than prosecuting this litigation may be warranted.
  13
  14   2.    GOOD CAUSE STATEMENT
  15         This action is likely to involve confidential information contained in police
  16   reports and audio/video recordings, and photographs. Such confidential and
  17   proprietary materials and information consist of, among other things: police
  18   investigative reports, body-worn video, digital in-car video, audio recordings,
  19   photographs of police officers, and city attorney work product protected under the
  20   Official Information Privilege, California Evidence Code sections 1040 (Official
  21   Government Information); Deliberative Process information protected under ACLU
  22   v. Superior Court, 202 Cal.App.4th 55, 75 (2011) (quoting Regents of University of
  23   California v. Superior Court, 20 Cal.4th 509, 540 (1999)); Work Product
  24   information protected under California Penal Code Sections 1054.6; State Summary
  25   Criminal History Information protected under California Penal Code Sections
  26   11105, 11120 et. seq., 11142, 1143, 13302, 13304 and 1203.05 [State Summary
  27   Criminal History Information statements ("rap sheets") received by the District or
  28   City Attorney from the California State Department of Justice are objected to as
                                                  2
Case 2:20-cv-06550-DSF-MAA Document 26 Filed 02/18/21 Page 3 of 18 Page ID #:237



   1   constituting a request for the production of Official Information, and as imposing
   2   undue burden, annoyance, oppression and expense, by way of potential
   3   misdemeanor liability on the District or City Attorney's Office]; and Confidential
   4   Witness Information protected under California Penal Code section 841.5 which
   5   prevents disclosure of the addresses and telephone numbers of witnesses to an
   6   alleged criminal offense to the person who may be a defendant in any prosecution
   7   for that offense; all of the foregoing types of information otherwise generally
   8   unavailable to the public, or which may be privileged or otherwise protected from
   9   disclosure under state or federal statutes, court rules, case decisions, or common
  10   law. Accordingly, to expedite the flow of information, to facilitate the prompt
  11   resolution of disputes over confidentiality of discovery materials, to adequately
  12   protect information the parties are entitled to keep confidential, to ensure that the
  13   parties are permitted reasonable necessary uses of such material in preparation for
  14   and in the conduct of trial, to address their handling at the end of the litigation, and
  15   serve the ends of justice, a protective order for such information is justified in this
  16   matter. It is the intent of the parties that information will not be designated as
  17   confidential for tactical reasons and that nothing be so designated without a good
  18   faith belief that it has been maintained in a confidential, non-public manner, and
  19   there is good cause why it should not be part of the public record of this case.
  20
  21   3.    DEFINITIONS
  22         3.1.   Action: This pending lawsuit: Silvia Galvan, et al. v. City of Los
  23                Angeles, et al., Case No. 2:20-cv-06550 DSF (MAAx).
  24         3.2.   Challenging Party: A Party or Nonparty that challenges the
  25                designation of information or items under this Stipulated Protective
  26                Order.
  27         3.3.   “CONFIDENTIAL” Information or Items: Information (regardless of
  28                how it is generated, stored or maintained) or tangible things that
                                                   3
Case 2:20-cv-06550-DSF-MAA Document 26 Filed 02/18/21 Page 4 of 18 Page ID #:238



   1                qualify for protection under Federal Rule of Civil Procedure 26(c), and
   2                as specified above in the Good Cause Statement. (Defendants
   3                request that the following language be added: This also includes (1)
   4                any information copied or extracted from the Confidential information;
   5                (2) all copies, excerpts, summaries or compilations of Confidential
   6                information; and (3) any testimony, conversations, or presentations
   7                that might reveal Confidential information.)
   8         3.4.   Counsel: Outside Counsel of Record and In-House Counsel (as well
   9                as their support staff).
  10         3.5.   Designating Party: A Party or Nonparty that designates information or
  11                items that it produces in disclosures or in responses to discovery as
  12                “CONFIDENTIAL.”
  13         3.6.   Disclosure or Discovery Material: All items or information, regardless
  14                of the medium or manner in which it is generated, stored, or
  15                maintained (including, among other things, testimony, transcripts, and
  16                tangible things), that is produced or generated in disclosures or
  17                responses to discovery in this matter.
  18         3.7.   Expert: A person with specialized knowledge or experience in a
  19                matter pertinent to the litigation who has been retained by a Party or its
  20                counsel to serve as an expert witness or as a consultant in this Action.
  21         3.8.   In-House Counsel: Attorneys who are employees of a party to this
  22                Action. In-House Counsel does not include Outside Counsel of
  23                Record or any other outside counsel.
  24         3.9.   Nonparty: Any natural person, partnership, corporation, association,
  25                or other legal entity not named as a Party to this action.
  26         3.10. Outside Counsel of Record: Attorneys who are not employees of a
  27                party to this Action but are retained to represent or advise a party to
  28                this Action and have appeared in this Action on behalf of that party or
                                                  4
Case 2:20-cv-06550-DSF-MAA Document 26 Filed 02/18/21 Page 5 of 18 Page ID #:239



   1                 are affiliated with a law firm which has appeared on behalf of that
   2                 party, and includes support staff.
   3          3.11. Party: Any party to this Action, including all of its officers, directors,
   4                 employees, consultants, retained experts, In-House Counsel, and
   5                 Outside Counsel of Record (and their support staffs).
   6          3.12. Producing Party: A Party or Nonparty that produces Disclosure or
   7                 Discovery Material in this Action.
   8          3.13. Professional Vendors: Persons or entities that provide litigation
   9                 support services (e.g., photocopying, videotaping, translating,
  10                 preparing exhibits or demonstrations, and organizing, storing, or
  11                 retrieving data in any form or medium) and their employees and
  12                 subcontractors.
  13          3.14. Protected Material: Any Disclosure or Discovery Material that is
  14                 designated as “CONFIDENTIAL.”
  15          3.15. Receiving Party: A Party that receives Disclosure or Discovery
  16                 Material from a Producing Party.
  17
  18   4.     SCOPE
  19          The protections conferred by this Stipulated Protective Order cover not only
  20   Protected Material, but also (1) any information copied or extracted from Protected
  21   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
  22   and (3) any testimony, conversations, or presentations by Parties or their Counsel
  23   that might reveal Protected Material.
  24          Any use of Protected Material at trial shall be governed by the orders of the
  25   trial judge. This Stipulated Protective Order does not govern the use of Protected
  26   Material at trial.
  27
  28   ///
                                                  5
Case 2:20-cv-06550-DSF-MAA Document 26 Filed 02/18/21 Page 6 of 18 Page ID #:240



   1   5.    DURATION
   2         Even after final disposition of this litigation, the confidentiality obligations
   3   imposed by this Stipulated Protective Order shall remain in effect until a
   4   Designating Party agrees otherwise in writing or a court order otherwise directs.
   5   Final disposition shall be deemed to be the later of (1) dismissal of all claims and
   6   defenses in this Action, with or without prejudice; and (2) final judgment herein
   7   after the completion and exhaustion of all appeals, rehearings, remands, trials, or
   8   reviews of this Action, including the time limits for filing any motions or
   9   applications for extension of time pursuant to applicable law.
  10         FINAL DISPOSITION of the action is defined as the conclusion of any
  11   appellate proceedings, or, if no appeal is taken, when the time for filing of an
  12   appeal has run. Except as set forth below, the terms of this protective order apply
  13   through FINAL DISPOSITION of the action. The parties may stipulate that the
  14   they will be contractually bound by the terms of this agreement beyond FINAL
  15   DISPOSITION, but will have to file a separate action for enforcement of the
  16   agreement once all proceedings in this case are complete.
  17         Once a case proceeds to trial, information that was designated as
  18   CONFIDENTIAL or maintained pursuant to this protective order used or
  19   introduced as an exhibit at trial becomes public and will be presumptively available
  20   to all members of the public, including the press, unless compelling reasons
  21   supported by specific factual findings to proceed otherwise are made to the trial
  22   judge in advance of the trial. See Kamakana v. City and County of Honolulu, 447
  23   F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause” showing for
  24   sealing documents produced in discovery from “compelling reasons” standard when
  25   merits-related documents are part of court record). Accordingly, for such materials,
  26   the terms of this protective order do not extend beyond the commencement of the
  27   trial as to the Confidential information used or introduced as an exhibit at trial.
  28
                                                  6
Case 2:20-cv-06550-DSF-MAA Document 26 Filed 02/18/21 Page 7 of 18 Page ID #:241



   1   6.    DESIGNATING PROTECTED MATERIAL
   2         6.1.   Exercise of Restraint and Care in Designating Material for Protection.
   3                      Each Party or Nonparty that designates information or items for
   4                protection under this Stipulated Protective Order must take care to
   5                limit any such designation to specific material that qualifies under the
   6                appropriate standards. The Designating Party must designate for
   7                protection only those parts of material, documents, items, or oral or
   8                written communications that qualify so that other portions of the
   9                material, documents, items, or communications for which protection is
  10                not warranted are not swept unjustifiably within the ambit of this
  11                Stipulated Protective Order.
  12                      Mass, indiscriminate, or routinized designations are prohibited.
  13                Designations that are shown to be clearly unjustified or that have been
  14                made for an improper purpose (e.g., to unnecessarily encumber the
  15                case development process or to impose unnecessary expenses and
  16                burdens on other parties) may expose the Designating Party to
  17                sanctions.
  18         6.2.   Manner and Timing of Designations.
  19                      Except as otherwise provided in this Stipulated Protective Order
  20                (see, e.g., Section 6.2(a)), or as otherwise stipulated or ordered,
  21                Disclosure or Discovery Material that qualifies for protection under
  22                this Stipulated Protective Order must be clearly so designated before
  23                the material is disclosed or produced.
  24                      Designation in conformity with this Stipulated Protective Order
  25                requires the following:
  26                (a)   For information in documentary form (e.g., paper or electronic
  27                      documents, but excluding transcripts of depositions or other
  28                      pretrial or trial proceedings), that the Producing Party affix at a
                                                   7
Case 2:20-cv-06550-DSF-MAA Document 26 Filed 02/18/21 Page 8 of 18 Page ID #:242



   1                     minimum, the legend “CONFIDENTIAL” to each page that
   2                     contains protected material. If only a portion or portions of the
   3                     material on a page qualifies for protection, the Producing Party
   4                     also must clearly identify the protected portion(s) (e.g., by
   5                     making appropriate markings in the margins).
   6                           A Party or Nonparty that makes original documents
   7                     available for inspection need not designate them for protection
   8                     until after the inspecting Party has indicated which documents it
   9                     would like copied and produced. During the inspection and
  10                     before the designation, all of the material made available for
  11                     inspection shall be deemed “CONFIDENTIAL.” After the
  12                     inspecting Party has identified the documents it wants copied
  13                     and produced, the Producing Party must determine which
  14                     documents, or portions thereof, qualify for protection under this
  15                     Stipulated Protective Order. Then, before producing the
  16                     specified documents, the Producing Party must affix the legend
  17                     “CONFIDENTIAL” to each page that contains Protected
  18                     Material. If only a portion or portions of the material on a page
  19                     qualifies for protection, the Producing Party also must clearly
  20                     identify the protected portion(s) (e.g., by making appropriate
  21                     markings in the margins).
  22               (b)   For testimony given in depositions, that the Designating Party
  23                     identify the Disclosure or Discovery Material on the record,
  24                     before the close of the deposition, all protected testimony.
  25               (c)   For information produced in nondocumentary form, and for any
  26                     other tangible items, that the Producing Party affix in a
  27                     prominent place on the exterior of the container or containers in
  28                     which the information is stored the legend “CONFIDENTIAL.”
                                                8
Case 2:20-cv-06550-DSF-MAA Document 26 Filed 02/18/21 Page 9 of 18 Page ID #:243



   1                      If only a portion or portions of the information warrants
   2                      protection, the Producing Party, to the extent practicable, shall
   3                      identify the protected portion(s).
   4         6.3.   Inadvertent Failure to Designate.
   5                      If timely corrected, an inadvertent failure to designate qualified
   6                information or items does not, standing alone, waive the Designating
   7                Party’s right to secure protection under this Stipulated Protective Order
   8                for such material. Upon timely correction of a designation, the
   9                Receiving Party must make reasonable efforts to assure that the
  10                material is treated in accordance with the provisions of this Stipulated
  11                Protective Order.
  12
  13   7.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  14         7.1.   Timing of Challenges.
  15                      Any Party or Nonparty may challenge a designation of
  16                confidentiality at any time that is consistent with the Court’s
  17                Scheduling Order.
  18         7.2.   Meet and Confer.
  19                      The Challenging Party shall initiate the dispute resolution
  20                process, which shall comply with Local Rule 37.1 et seq., and with
  21                Section 4 of Judge Audero’s Procedures (“Mandatory Telephonic
  22                Conference for Discovery Disputes”).1
  23         7.3.   Burden of Persuasion.
  24                      The burden of persuasion in any such challenge proceeding shall
  25                be on the Designating Party. Frivolous challenges, and those made for
  26
  27   1
        Judge Audero’s Procedures are available at
  28   https://www.cacd.uscourts.gov/honorable-maria-audero.
                                                 9
Case 2:20-cv-06550-DSF-MAA Document 26 Filed 02/18/21 Page 10 of 18 Page ID #:244



    1               an improper purpose (e.g., to harass or impose unnecessary expenses
    2               and burdens on other parties) may expose the Challenging Party to
    3               sanctions. Unless the Designating Party has waived or withdrawn the
    4               confidentiality designation, all parties shall continue to afford the
    5               material in question the level of protection to which it is entitled under
    6               the Producing Party’s designation until the Court rules on the
    7               challenge.
    8
    9   8.   ACCESS TO AND USE OF PROTECTED MATERIALS
   10        8.1.   Basic Principles.
   11                     A Receiving Party may use Protected Material that is disclosed
   12               or produced by another Party or by a Nonparty in connection with this
   13               Action only for prosecuting, defending, or attempting to settle this
   14               Action. Such Protected Material may be disclosed only to the
   15               categories of persons and under the conditions described in this
   16               Stipulated Protective Order. When the Action reaches a final
   17               disposition, a Receiving Party must comply with the provisions of
   18               Section 14 below.
   19                     Protected Material must be stored and maintained by a
   20               Receiving Party at a location and in a secure manner that ensures that
   21               access is limited to the persons authorized under this Stipulated
   22               Protective Order.
   23        8.2.   Disclosure of “CONFIDENTIAL” Information or Items.
   24                     Unless otherwise ordered by the Court or permitted in writing
   25               by the Designating Party, a Receiving Party may disclose any
   26               information or item designated “CONFIDENTIAL” only to:
   27               (a)   The Receiving Party’s Outside Counsel of Record, as well as
   28                     employees of said Outside Counsel of Record to whom it is
                                                 10
Case 2:20-cv-06550-DSF-MAA Document 26 Filed 02/18/21 Page 11 of 18 Page ID #:245



    1                    reasonably necessary to disclose the information for this Action;
    2              (b)   The officers, directors, and employees (including In-House
    3                    Counsel) of the Receiving Party to whom disclosure is
    4                    reasonably necessary for this Action;
    5              (c)   Experts of the Receiving Party to whom disclosure is reasonably
    6                    necessary for this Action and who have signed the
    7                    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    8              (d)   The Court and its personnel;
    9              (e)   Court reporters and their staff;
   10              (f)   Professional jury or trial consultants, mock jurors, and
   11                    Professional Vendors to whom disclosure is reasonably
   12                    necessary or this Action and who have signed the
   13                    “Acknowledgment and Agreement to be Bound” (Exhibit A);
   14              (g)   The author or recipient of a document containing the
   15                    information or a custodian or other person who otherwise
   16                    possessed or knew the information;
   17              (h)   During their depositions, witnesses, and attorneys for witnesses,
   18                    in the Action to whom disclosure is reasonably necessary
   19                    provided: (i) the deposing party requests that the witness sign
   20                    the “Acknowledgment and Agreement to Be Bound” (Exhibit
   21                    A); and (ii) the witness will not be permitted to keep any
   22                    confidential information unless they sign the “Acknowledgment
   23                    and Agreement to Be Bound,” unless otherwise agreed by the
   24                    Designating Party or ordered by the Court. Pages of transcribed
   25                    deposition testimony or exhibits to depositions that reveal
   26                    Protected Material may be separately bound by the court
   27                    reporter and may not be disclosed to anyone except as permitted
   28                    under this Stipulated Protective Order; and
                                               11
Case 2:20-cv-06550-DSF-MAA Document 26 Filed 02/18/21 Page 12 of 18 Page ID #:246



    1                   (i)   Any mediator or settlement officer, and their supporting
    2                         personnel, mutually agreed upon by any of the parties engaged
    3                         in settlement discussions.
    4         (Defendants request that the following category of persons be added to
    5   this section:
    6                   (j)   during their depositions, witnesses, and attorneys for witnesses,
    7   in the Action to whom disclosure is reasonably necessary provided: (1) the
    8   deposing party requests that the witness sign the form attached as Exhibit A hereto;
    9   and (2) they will not be permitted to keep any confidential information unless they
   10   sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
   11   otherwise agreed by the Designating Party or ordered by the court. Pages of
   12   transcribed deposition testimony or exhibits to depositions that reveal Protected
   13   Material may be separately bound by the court reporter and may not be disclosed to
   14   anyone except as permitted under this Stipulated Protective Order.)
   15
   16   9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
   17         PRODUCED IN OTHER LITIGATION
   18         If a Party is served with a subpoena or a court order issued in other litigation
   19   that compels disclosure of any information or items designated in this Action as
   20   “CONFIDENTIAL,” that Party must:
   21         (a)       Promptly notify in writing the Designating Party. Such notification
   22                   shall include a copy of the subpoena or court order;
   23         (b)       Promptly notify in writing the party who caused the subpoena or order
   24                   to issue in the other litigation that some or all of the material covered
   25                   by the subpoena or order is subject to this Stipulated Protective Order.
   26                   Such notification shall include a copy of this Stipulated Protective
   27                   Order; and
   28   ///
                                                     12
Case 2:20-cv-06550-DSF-MAA Document 26 Filed 02/18/21 Page 13 of 18 Page ID #:247



    1         (c)    Cooperate with respect to all reasonable procedures sought to be
    2                pursued by the Designating Party whose Protected Material may be
    3                affected.
    4         If the Designating Party timely seeks a protective order, the Party served with
    5   the subpoena or court order shall not produce any information designated in this
    6   action as “CONFIDENTIAL” before a determination by the Court from which the
    7   subpoena or order issued, unless the Party has obtained the Designating Party’s
    8   permission. The Designating Party shall bear the burden and expense of seeking
    9   protection in that court of its confidential material and nothing in these provisions
   10   should be construed as authorizing or encouraging a Receiving Party in this Action
   11   to disobey a lawful directive from another court.
   12
   13   10.   A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
   14         PRODUCED IN THIS LITIGATION
   15         10.1. Application.
   16                         The terms of this Stipulated Protective Order are applicable to
   17                information produced by a Nonparty in this Action and designated as
   18                “CONFIDENTIAL.” Such information produced by Nonparties in
   19                connection with this litigation is protected by the remedies and relief
   20                provided by this Stipulated Protective Order. Nothing in these
   21                provisions should be construed as prohibiting a Nonparty from seeking
   22                additional protections.
   23         10.2. Notification.
   24                         In the event that a Party is required, by a valid discovery
   25                request, to produce a Nonparty’s confidential information in its
   26                possession, and the Party is subject to an agreement with the Nonparty
   27                not to produce the Nonparty’s confidential information, then the Party
   28                shall:
                                                    13
Case 2:20-cv-06550-DSF-MAA Document 26 Filed 02/18/21 Page 14 of 18 Page ID #:248



    1                (a)    Promptly notify in writing the Requesting Party and the
    2                      Nonparty that some or all of the information requested is subject
    3                      to a confidentiality agreement with a Nonparty;
    4                (b)    Promptly provide the Nonparty with a copy of the Stipulated
    5                      Protective Order in this Action, the relevant discovery
    6                      request(s), and a reasonably specific description of the
    7                      information requested; and
    8                (c)   Make the information requested available for inspection by the
    9                      Nonparty, if requested.
   10         10.3. Conditions of Production.
   11                      If the Nonparty fails to seek a protective order from this Court
   12                within fourteen (14) days after receiving the notice and accompanying
   13                information, the Receiving Party may produce the Nonparty’s
   14                confidential information responsive to the discovery request. If the
   15                Nonparty timely seeks a protective order, the Receiving Party shall not
   16                produce any information in its possession or control that is subject to
   17                the confidentiality agreement with the Nonparty before a
   18                determination by the Court. Absent a court order to the contrary, the
   19                Nonparty shall bear the burden and expense of seeking protection in
   20                this Court of its Protected Material.
   21
   22   11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   23         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   24   Protected Material to any person or in any circumstance not authorized under this
   25   Stipulated Protective Order, the Receiving Party immediately must (1) notify in
   26   writing the Designating Party of the unauthorized disclosures, (2) use its best
   27   efforts to retrieve all unauthorized copies of the Protected Material, (3) inform the
   28   person or persons to whom unauthorized disclosures were made of all the terms of
                                                  14
Case 2:20-cv-06550-DSF-MAA Document 26 Filed 02/18/21 Page 15 of 18 Page ID #:249



    1   this Stipulated Protective Order, and (4) request such person or persons to execute
    2   the “Acknowledgment and Agreement to be Bound” (Exhibit A).
    3
    4   12.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    5         PROTECTED MATERIAL
    6         When a Producing Party gives notice to Receiving Parties that certain
    7   inadvertently produced material is subject to a claim of privilege or other
    8   protection, the obligations of the Receiving Parties are those set forth in Federal
    9   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
   10   whatever procedure may be established in an e-discovery order that provides for
   11   production without prior privilege review. Pursuant to Federal Rule of Evidence
   12   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
   13   of a communication or information covered by the attorney-client privilege or work
   14   product protection, the parties may incorporate their agreement in the Stipulated
   15   Protective Order submitted to the Court.
   16
   17   13.   MISCELLANEOUS
   18         13.1. Right to Further Relief.
   19                       Nothing in this Stipulated Protective Order abridges the right of
   20                any person to seek its modification by the Court in the future.
   21         13.2. Right to Assert Other Objections.
   22                       By stipulating to the entry of this Stipulated Protective Order, no
   23                Party waives any right it otherwise would have to object to disclosing
   24                or producing any information or item on any ground not addressed in
   25                this Stipulated Protective Order. Similarly, no Party waives any right
   26                to object on any ground to use in evidence of any of the material
   27                covered by this Stipulated Protective Order.
   28
                                                   15
Case 2:20-cv-06550-DSF-MAA Document 26 Filed 02/18/21 Page 16 of 18 Page ID #:250



    1         13.3. Filing Protected Material.
    2                       A Party that seeks to file under seal any Protected Material must
    3                comply with Local Rule 79-5. Protected Material may only be filed
    4                under seal pursuant to a court order authorizing the sealing of the
    5                specific Protected Material at issue. If a Party's request to file
    6                Protected Material under seal is denied by the Court, then the
    7                Receiving Party may file the information in the public record unless
    8                otherwise instructed by the Court.
    9
   10   14.   FINAL DISPOSITION
   11         After the final disposition of this Action, as defined in Section 5, within sixty
   12   (60) days of a written request by the Designating Party, each Receiving Party must
   13   return all Protected Material to the Producing Party or destroy such material. As
   14   used in this subdivision, “all Protected Material” includes all copies, abstracts,
   15   compilations, summaries, and any other format reproducing or capturing any of the
   16   Protected Material. Whether the Protected Material is returned or destroyed, the
   17   Receiving Party must submit a written certification to the Producing Party (and, if
   18   not the same person or entity, to the Designating Party) by the 60-day deadline that
   19   (1) identifies (by category, where appropriate) all the Protected Material that was
   20   returned or destroyed and (2) affirms that the Receiving Party has not retained any
   21   copies, abstracts, compilations, summaries or any other format reproducing or
   22   capturing any of the Protected Material. Notwithstanding this provision, Counsel is
   23   entitled to retain an archival copy of all pleadings; motion papers; trial, deposition,
   24   and hearing transcripts; legal memoranda; correspondence; deposition and trial
   25   exhibits; expert reports; attorney work product; and consultant and expert work
   26   product, even if such materials contain Protected Material. Any such archival
   27   copies that contain or constitute Protected Material remain subject to this Stipulated
   28   Protective Order as set forth in Section 5.
                                                  16
Case 2:20-cv-06550-DSF-MAA Document 26 Filed 02/18/21 Page 17 of 18 Page ID #:251



    1   15.   VIOLATION
    2         Any violation of this Stipulated Order may be punished by any and all
    3   appropriate measures including, without limitation, contempt proceedings and/or
    4   monetary sanctions.
    5
    6   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

    7   Dated: February 16, 2021 ORLAND LAW GROUP
    8
                                  By: /s/ Samuel A. Mann
    9
                                       SAMUEL A. MANN, Esq.
   10                             Attorneys for Plaintiffs, SILVIA GALVAN, an
                                  individual and as a Personal Representative of Frank
   11
                                  Patrick Mariscal, and FRANK MARISCAL, an
   12                             individual
   13
   14   Dated: February 16, 2021 MICHAEL N. FEUER, City Attorney
   15                            KATHLEEN A. KENEALY, Chief Deputy City Atty.
                                 SCOTT MARCUS, Senior Assistant City Attorney
   16                            CORY M. BRENTE, Senior Assistant City Attorney
                                 TY A. FORD, Deputy City Attorney
   17
   18                             By: /s/ Ty A. Ford
   19                                  TY A. FORD, Deputy City Attorney
   20                             Attorneys for Defendants, CITY OF LOS ANGELES,
                                  LOS ANGELES POLICE DEPARTMENT and
   21                            CHIEF MICHEL MOORE
   22
   23   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   24
   25   Dated:02/18/21
   26                                               Maria A. Audero
                                                    United States Magistrate Judge
   27
   28
                                               17
Case 2:20-cv-06550-DSF-MAA Document 26 Filed 02/18/21 Page 18 of 18 Page ID #:252



    1                                         EXHIBIT A
    2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3           I,                                [full name], of
    4                         [address], declare under penalty of perjury that I have read in its
    5   entirety and understand the Stipulated Protective Order that was issued by the
    6   United States District Court for the Central District of California on
    7   [date] in the case of Silvia Galvan, et al, v. City of Los Angeles, et al., Case No.
    8   2:20-cv-06550 DSF (MAAx). I agree to comply with and to be bound by all the
    9   terms of this Stipulated Protective Order, and I understand and acknowledge that
   10   failure to so comply could expose me to sanctions and punishment in the nature of
   11   contempt. I solemnly promise that I will not disclose in any manner any
   12   information or item that is subject to this Stipulated Protective Order to any person
   13   or entity except in strict compliance with the provisions of this Stipulated Protective
   14   Order.
   15           I further agree to submit to the jurisdiction of the United States District Court
   16   for the Central District of California for the purpose of enforcing the terms of this
   17   Stipulated Protective Order, even if such enforcement proceedings occur after
   18   termination of this action. I hereby appoint                               [full name]
   19   of                                                     [address and telephone number]
   20   as my California agent for service of process in connection with this action or any
   21   proceedings related to enforcement of this Stipulated Protective Order.
   22
   23   Signature:
   24   Printed Name:
   25   Date:
   26   City and State Where Sworn and Signed:
   27
   28
                                                    18
